DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Amendment
The Applicant’s Amendment filed on 03/15/2022 in which claims 1, 3, 6-9, 11, and 13-14 have been amended, claims 2, 4-5, 12, and 15-20 have been canceled, claims 21-24 have been added and entered of record.
Claims 1, 3, 6-11, 13-15, and 21-24 are presented for examination.

Response to Argument
Applicant’s arguments with respect to the amended claims and newly added claims have been considered but are moot in view of the new ground(s) of rejection below.
Notice to Applicant
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  
the claim recites “wherein the driver circuit includes an inverter configured to provide an Alternating Current (AC) voltage” should be “wherein the driver circuit includes an inverter configured to provide an AC voltage”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, line 2 of the claim recites “the received power packet” has not been previously recited, therefore it is unclear what “the received power packet” is.  For examination purpose, the term will be construed as “the reception power information” as cited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-11, 13-15, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman et al., US Patent Publication 2009/0174263; hereinafter “Baarman”.
Regarding claim 1, Baarman discloses a wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D), comprising: 
a primary core (Fig. 1, 120) (Fig. 3D, 320) [0028] comprising at least one primary coil [0028] configured to wirelessly transmit a power signal [0006] to a wireless power 
a driver circuit (Fig. 1, 115 and Fig. 3D, 318 is an inverter [0027]) configured to provide an Alternating Current (AC) voltage [0029] to the primary core (Fig. 1, 120) (Fig. 3D, 320); 
a measurement circuit (Fig. 1, 122) (Fig. 3D, 322) [0022] configured to measure an AC current flowing from the driver circuit to the primary core ([0035] “knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” indicates the current sensor 122 is also measuring current for calculating the transmitted power); and 
a controller (Fig. 1, 110) (Fig. 3A-3B, 310) configured to: 
receive, from the wireless power reception apparatus (Fig 2, and Fig. 4), a control information [0006]-[0009], [0020] [0035] that is indicative of a difference between a required power [0006]-[0009], [0020] [0035] of the wireless power reception apparatus (Fig 2, and Fig. 4) and the power signal received [0006]-[0009], [0020] [0035] by the wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D); 
receive, from the wireless power reception apparatus (Fig. 1 and Fig. 3A-3D), reception power information indicating the power signal received [0006]-[0009], [0020] [0035] at the wireless power reception apparatus (Fig 2, and Fig. 4); 
calculate a power transmission efficiency of a previous cycle ([0006] “secondary communicates feedback about the received power back to the primary controller” indicates the transmitted power of the previous cycle) [0009],  ([0035] “current sensor 418 detects the amount of current in the received power” and “sensing the voltage and/or current in the secondary circuit and knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” are also indicate power already sent in the previous cycle”) [0043]-[0044] based, at least in part, on the reception power information and the measured AC current flowing from the driver circuit to the primary core [0035]; 
generate a control signal [0029] for a next cycle ([0035] “sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency” sweeping a range of operating frequencies indicate each frequency is one measurement cycle, and the next frequency is required a control signal to drive the next frequency) [0043]-[0044] based, at least in part, on the control information and the power transmission efficiency of the previous cycle ([0035] “noting the power transfer efficiency at each frequency, the operating frequency closest to resonance can be determined--it corresponds with the operating frequency that yields the best power transfer efficiency” indicates the best power transfer efficiency is based on the previous power transfer efficiency) [0043]-[0044]; andFiling Date: Jul 20, 2017 
provide the control signal to the driver circuit to control the current flowing from the driver circuit to the primary core during the next cycle [0035] [0029].
Regarding claim 3, Baarman discloses the wireless power transmission apparatus of claim 1 above, Baarman further discloses the controller is further configured to determine whether the power transmission efficiency of the previous cycle 
Regarding claim 6, Baarman discloses the wireless power transmission apparatus of claim 1 above, Baarman further discloses the driver circuit includes an inverter (Fig. 3D, 318 is an inverter [0027]) configured to provide an Alternating Current (AC) voltage [0029] to the primary core for use in transmission of the power signal to the wireless power reception apparatus [0006]; and 
wherein the control signal provided by the controller controls a direct current (DC) voltage (Fig. 3D, VIN is a DC power supply) of power supplied to the inverter used in forming the power signal (Fig. 3D, VIN is a DC power supplying power to the inverter circuit 318 to generate AC transmission power).
Regarding claim 7, Baarman discloses the wireless power transmission apparatus of claim 6 above, Baarman further discloses the inverter is a half bridge inverter (Fig. 3D, 318) or a full bridge inverter comprising at least two transistors (Fig. 3D, Q5 and Q7).
Regarding claim 8, Baarman discloses the wireless power transmission apparatus of claim 7 above, Baarman further discloses the at least two transistors include an N-Channel or P-channel Metal Oxide Silicon Field Effect Transistor (MOSFET) ([0026] MOSFET either N-Channel or P-Channel; in this case IRFR9024N as shown in Fig. 3D is P-Channel).
Regarding claim 9, Baarman discloses the wireless power transmission apparatus of claim 7 above, Baarman further discloses the controller (Fig. 1, 110) controls a gate voltage of the at least two transistors to generate the power signal [0026].
Regarding claim 10, Baarman discloses the wireless power transmission apparatus of claim 1 above, Baarman further discloses receipt of the received power packet occurs while the power signal is being transmitted by the primary core ([0019] “a signal resistor 224 for communicating using reflected impedance” indicates load modulation which can only communicating during power transfer), ([0030] “may be used to provide information to the primary using reflected impedance detected with the current sensor 322” also indicate in-band/load modulation communication).
Regarding claim 11, Baarman discloses a wireless power transmission apparatus of claim 1 above, Baarman further discloses method of controlling power transmission by a wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D), the 
transmitting, via a primary core (Fig. 1, 120) (Fig. 3D, 320) [0028], a power signal [0006] to a wireless power reception apparatus (Fig 2, and Fig. 4) using an Alternating Current (AC) voltage [0006] [0029]; 
providing, via a driver circuit (Fig. 1, 115 and Fig. 3D, 318 is an inverter [0027]), the AC voltage [0029] to the primary core (Fig. 1, 120) (Fig. 3D, 320); 
measuring an AC current flowing from the driver circuit to the primary core ([0035] “knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” indicates the current sensor 122 is also measuring current for calculating the transmitted power); 
receiving control information [0006]-[0009], [0020] from the wireless power reception apparatus (Fig 2, and Fig. 4), the control information being indicative of a difference between a required power [0006]-[0009], [0020] of the wireless power reception apparatus (Fig 2, and Fig. 4) and the power signal received [0006]-[0009], [0020] by the wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D); 
receiving, from the wireless power reception apparatus (Fig 2, and Fig. 4), reception power information [0006]-[0009], [0020] [0035] indicating the power signal received [0006] at the wireless power reception apparatus (Fig. 1 and Fig. 3A-3D); 
calculating a power transmission efficiency of a previous cycle ([0006] “secondary communicates feedback about the received power back to the primary controller” indicates the transmitted power of the previous cycle) [0009], [0020] ([0035] “current sensor 418 detects the amount of current in the received power” and “sensing the voltage and/or current in the secondary circuit and knowing the voltage and/or 
generating, by a controller (Fig. 1, 110) (Fig. 3A-3B, 310), a control signal [0029] for a next cycle ([0035] “sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency” sweeping a range of operating frequencies indicate each frequency is one measurement cycle, and the next frequency is required a control signal to drive the next frequency) [0043]-[0044] based, at least in part, on the control information and the power transmission efficiency of the previous cycle ([0035] “noting the power transfer efficiency at each frequency, the operating frequency closest to resonance can be determined--it corresponds with the operating frequency that yields the best power transfer efficiency” indicates the best power transfer efficiency is based on the previous power transfer efficiency) [0043]-[0044]; and 
providing the control signal from the controller to the driver circuit to control the current flowing from the driver circuit to the primary core during the next cycle [0035] [0029].
Regarding claim 11, Baarman discloses a method of controlling power transmission by a wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D), the method comprising: 
transmitting, via a primary core (Fig. 1, 120) (Fig. 3D, 320) [0028], a power signal [0006] to a wireless power reception apparatus (Fig 2, and Fig. 4) using an Alternating Current (AC) voltage [0006] [0029]; 

measuring an AC current flowing from the driver circuit to the primary core ([0035] “knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” indicates the current sensor 122 is also measuring current for calculating the transmitted power); 
receiving control information [0006]-[0009], [0020] from the wireless power reception apparatus (Fig 2, and Fig. 4), the control information being indicative of a difference between a required power [0006]-[0009], [0020] of the wireless power reception apparatus (Fig 2, and Fig. 4) and the power signal received [0006]-[0009], [0020] by the wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D); 
receiving, from the wireless power reception apparatus (Fig 2, and Fig. 4), reception power information [0006]-[0009], [0020] [0035] indicating the power signal received [0006] at the wireless power reception apparatus (Fig. 1 and Fig. 3A-3D); 
calculating a power transmission efficiency of a previous cycle ([0006] “secondary communicates feedback about the received power back to the primary controller” indicates the transmitted power of the previous cycle) [0009], [0020] ([0035] “current sensor 418 detects the amount of current in the received power” and “sensing the voltage and/or current in the secondary circuit and knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” are also indicate power already sent in the previous cycle”) [0043]-[0044] based, at least in part, on the reception power information and the measured AC current flowing from the driver circuit to the primary core [0035];
yields the best power transfer efficiency” indicates the best power transfer efficiency is based on the previous power transfer efficiency) [0043]-[0044]; and 
providing the control signal from the controller to the driver circuit to control the current flowing from the driver circuit to the primary core during the next cycle [0035] [0029].  
Regarding claim 13, Baarman discloses the method of claim 11 above, Baarman also discloses the method further comprising: 
determining whether the power transmission efficiency is below a maximum efficiency ([0035] “By sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency, the operating frequency closest to resonance can be determined--it corresponds with the operating frequency that yields the best power transfer efficiency” indicate if one frequency is below “the best power transfer efficiency” the system will sweep a frequency range to find “the best power transfer efficiency”) [0043]-[0044]; and 

Regarding claim 14, Baarman discloses the method of claim 11 above, Baarman further discloses the driver circuit includes an inverter (Fig. 3D, 318 is an inverter [0027]) configured to provide an Alternating Current (AC) voltage [0029] to the primary core for use in transmission of the power signal to the wireless power reception apparatus [0006]; and
wherein the control signal provided by the controller controls a direct current (DC) voltage (Fig. 3D, VIN is a DC power supply) of power supplied to the inverter (Fig. 3D, VIN is a DC power supplying power to the inverter circuit 318 to generate AC transmission power).
Regarding claim 21, Baarman discloses a wireless power transmission apparatus (Fig. 1 and Fig. 3A-3D), comprising: 
a primary core (Fig. 1, 120) (Fig. 3D, 320) [0028] comprising at least one primary coil [0028] configured to wirelessly transmit a power signal [0006] to a wireless power reception apparatus (Fig 2, and Fig. 4); 
 Filing Date: Jul 20, 2017a driver circuit (Fig. 1, 115 and Fig. 3D, 318 is an inverter [0027]) configured to provide an Alternating Current (AC) voltage [0029] to the primary core (Fig. 1, 120) (Fig. 
a measurement circuit (Fig. 1, 122) (Fig. 3D, 322) [0022] configured to measure a current flowing from the driver circuit to the primary core ([0035] “knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” indicates the current sensor 122 is also measuring current for calculating the transmitted power); and
a controller (Fig. 1, 110) (Fig. 3A-3B, 310) configured to: 
calculate a power transmission efficiency of a previous cycle ([0006] “secondary communicates feedback about the received power back to the primary controller” indicates the transmitted power of the previous cycle) [0009], [0020] ([0035] “current sensor 418 detects the amount of current in the received power” and “sensing the voltage and/or current in the secondary circuit and knowing the voltage and/or current provided by the primary circuit, the primary controller can calculate the power transfer efficiency” are also indicate power already sent in the previous cycle”) [0043]-[0044] based, at least in part, on reception power information from the wireless power reception apparatus and the measured current flowing from the driver circuit to the primary core [0035], and 
generate and provide a control signal [0029] to the driver circuit to control the current flowing from the driver circuit to the primary core during a next cycle ([0035] “sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency” sweeping a range of operating frequencies indicate each frequency is one measurement cycle, and the next frequency is required a control signal to drive the next frequency) [0043]-[0044] based, at least in part, on yields the best power transfer efficiency” indicates the best power transfer efficiency is based on the previous power transfer efficiency) [0043]-[0044].
Regarding claim 22, Baarman discloses the wireless power transmission apparatus of claim 21 above, Baarman further discloses the controller is further configured to: 
adjust, using the control signal [0029], a parameter [0008] (Fig. 8) of the driver circuit to increase or decrease the current flowing from the driver circuit to the primary core for the next cycle until the power transmission efficiency of the previous cycle becomes a maximum efficiency ([0035] “By sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency, the operating frequency closest to resonance can be determined--it corresponds with the operating frequency that yields the best power transfer efficiency” sweeping a range of operating frequencies indicate each frequency is one measurement cycle, and the next frequency is required a control signal to drive the next frequency) [0043]-[0044].
Regarding claim 23, Baarman discloses the wireless power transmission apparatus of claim 22 above, Baarman further discloses the controller is further configured to: 
receive, from the wireless power reception apparatus, control information requesting an adjustment to the power signal [0006]-[0009], [0020] [0035]; and 
generate the control signal such that the power transmission efficiency for the 
Regarding claim 24, Baarman discloses the wireless power transmission apparatus of claim 21 above, Baarman further discloses the controller is further configured to: 
repeatedly adjust the control signal for each of a plurality of cycles until the power transmission efficiency is the maximum efficiency ([0035] “By sweeping a range of operating frequencies, noting the power transfer efficiency at each frequency, the operating frequency closest to resonance can be determined--it corresponds with the operating frequency that yields the best power transfer efficiency” indicate if one frequency is below “the best power transfer efficiency” the system will sweep a frequency range to find “the best power transfer efficiency”) [0043]-[0044].

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836